Citation Nr: 1451138	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for a disability manifested by hair loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.
 
5.  Entitlement to service connection for a lung disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and as due to asbestos exposure.
 


6.  Entitlement to service connection for a disability manifested by joint and muscle aches and pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.
 
7.  Entitlement to service connection for a disability manifested by memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.
 
8.  Entitlement to service connection for liver damage, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and as due to asbestos exposure.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992 and from June 1995 to June 1998.  He died in November 2010.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case has been more recently addressed by the RO in Philadelphia, Pennsylvania.

In October 2012, the appellant was recognized as the substituted appellant for the Veteran, pursuant to 38 U.S.C.A. § 5121A.


In May 2013, the appellant withdrew a request to have a personal hearing before a member of the Board, and she has not asked for a hearing to be scheduled.  In January 2014, this matter was remanded for additional development


FINDINGS OF FACT

1.  The Veteran's PTSD resulted from stressors experienced during service in Desert Storm.

2.  The evidence does not show the Veteran had a current hearing loss disability.

3.  The evidence does not show the Veteran had a diagnosed disability manifested by hair loss or objective indications of hair loss.

4.  The Veteran had objective indications of chronic lung disability, namely, pulmonary function testing in October 2009 that showed mild restrictive deterioration in the lungs and reduced diffusion capacity, that was not attributed to a known clinical diagnosis.

5.  The Veteran had objective indications of chronic knee disability, namely, crepitus, that was not attributed to a known clinical diagnosis.

6.  The Veteran had degenerative joint disease of the thoracic spine as a result of an in-service injury.

7.  The Veteran had symptoms of memory loss associated with his PTSD.

8.  The Veteran's type II diabetes mellitus and cirrhosis of the liver did not have their onset during active service are were not related to any incident of service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304(f) (2014).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 3.385 (2014).

3.  The criteria for service connection for a disability manifested by hair loss, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.317 (2014).

4.  The criteria for service connection for a lung disability, mild restrictive deterioration and reduced diffusion capacity, as due to undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.317 (2014).

5.  The criteria for service connection for a bilateral knee disability, crepitus, as due to undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.317 (2014).

6.  The criteria for service connection for degenerative joint disease of the thoracic spine have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(a), 3.307 (2014).

7.  The criteria for service connection for a disability manifested by memory loss, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.317 (2014).



8.  The criteria for service connection for type II diabetes mellitus have not been met.  §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(a), 3.307 (2014).

9.  The criteria for service connection for a liver disorder, to include as due to undiagnosed illness, have not been met.  §§ 1110, 1112, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 3.317  (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information needed to substantiate his claims in a March 2008 letter.  The Appellant received notice regarding her substitution in March 2011 and October 2013.  There are no allegations of any notice deficiencies during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's available service treatment records (STRs) and personnel records have been associated with the claims folder.  His post-service VA, private, and Social Security Administration (SSA) records have also been obtained and associated with the claims file.  Although the Veteran was not properly informed that his service records were not complete, the Appellant was notified of this via the Board's January 2014 remand, which directed the agency of original jurisdiction (AOJ) to ensure that all available records have been associated with the file.  She was asked to submit any evidence that she had, which she has not done.  

The Veteran was provided with a VA examination in December 2009, and an opinion regarding his PTSD was obtained in June 2014.  These records are adequate for adjudication, as the examiners either conducted a thorough examination or review of the history, and provided well-reasoned opinions.  Medical nexus opinions are not required for the diabetes mellitus and cirrhosis of the liver claims, as there is no competent evidence of record indicating that either disability may be associated with an event, injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4).  The Veteran did not contend that either of these disabilities or symptoms of these disabilities were present during service.  They were both diagnosed several years after service, and there is no competent evidence of record relating them to any incident of service, as explained below.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The AOJ complied with the Board's January 2014 remand directives, which consisted of taking steps to corroborate the Veteran's stressors and to obtain a medical nexus opinion, as well as to obtain service records, private treatment records, and VA treatment records.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1333 (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the 'nexus' requirement).  Id.

Certain chronic disabilities may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service, including arthritis, sensorineural hearing loss, diabetes mellitus, and cirrhosis of the liver.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  A showing of continuity of symptomatology following service can also be used to support claims for service connection of these specific disabilities.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran had qualifying service in the Southwest Asia Theater of Operations during the Persian Gulf War.  Therefore, he is considered a Persian Gulf Veteran under 38 C.F.R. § 3.317(e).  See 38 C.F.R. § 3.2 (i) (2014) (providing that the Persian Gulf War began on August 2, 1990 and will continue until the date prescribed by Presidential proclamation or law).  VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability (i) became manifest either during active service in the Southwest Asia theater of operations, or (ii) to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).  For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 CFR § 3.317(a)(2)-(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Very few of the Veteran's service treatment records have been obtained.  Unfortunately, the National Personnel Records Center (NPRC), which is a military records repository, has informed VA that any other records are not available.  When STRs are lost or missing, the Court has held that VA has a heightened duty 'to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.'  Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  Cromer, 1 Vet. App. at 217-18 (Court declined to apply 'adverse presumption' against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown.).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  Thus, missing records concerning the Veteran's military service, while indeed unfortunate, do not, alone, obviate the need for him to still have evidence supporting his claim by not only establishing he has the claimed disability but also by suggesting a relationship or correlation between the claimed disability and a relevant event, injury or disease during his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  This is the so-called 'nexus' requirement to establish the necessary linkage between current disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The Board has reviewed the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


PTSD

Along with the requirements listed above, service connection for PTSD requires that the condition be diagnosed in accordance with the DSM-V.  38 C.F.R. § 4.125.  The Board notes that the opinion of record was obtained in June 2014, when the regulation still required use of the DSM-IV.  As the Board is granting this claim, there is no need to obtain an updated examination report.

The DSM provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The Veteran alleged there were multiple incidents that he believed led to his PTSD, including clearing bombed buildings of survivors and seeing dead bodies in Kuwait and being a sniper in Bahrain, all during Desert Storm.  He said that a fellow soldier was injured while with him on duty.  He has also alleged general stressors of hearing gunfire at night and seeing scud missiles.  Unfortunately, his stressors were not corroborated, and his records do not document combat duty.  The AOJ took exhaustive steps to corroborate, and did confirm that the Veteran was sent to the Persian Gulf from January 1991 to April 1991.  His military occupational specialty at that time was mortar man.  His limited personnel records show he was counseled about bringing unauthorized ammunition into the United States in May 1991.  The AOJ determined that his unit was providing extra security for military bases in Bahrain, but were unable to locate any archived material that explained what his duties were or whether he ever was in Kuwait.  They were able to locate the records of that fellow soldier, which confirmed the Veteran was in the Persian Gulf at that time, but which did not document an injury or where they were or what they were doing.

The Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule in cases where the service records are considered lost.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In giving the benefit-of-the-doubt in this case, the Board concedes his general stressors of hearing gunfire and seeing scuds, as he was a mortar man in a unit providing security in the Persian Gulf during Desert Storm.  These stressors are consistent with the places, types, and circumstances of his service.  

The June 2014 VA examiner opined that the Veteran met the requirements for PTSD, and agreed that seeing exploding missiles, hearing gunfire, and performing such security duty would qualify as stressors because they involved fear, helplessness, and horror.  She indicated that she was informed his stressors were not corroborated and that was the reason for not relating his PTSD to service.  However, because the Board is conceding his stressors, there is no longer an obstacle to finding service connection.  Accordingly, service connection is granted for PTSD.  The examiner indicated a thorough review of his records.  His PTSD treatment involved many discussions of service.  


Bilateral hearing loss 

The Veteran did not make any specific contentions concerning hearing loss during his lifetime.  There is no medical evidence of record showing complaints or findings of hearing loss.  See 38 C.F.R. § 3.385.  In addition, his wife testified in May 2013 that she did not notice him having difficulties with his hearing before he died.  Accordingly, as there was no hearing loss disability diagnosed during the appeal period, service connection cannot be granted.  38 C.F.R. § 3.303(a).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


Type II diabetes mellitus

The first medical evidence of record showing that the Veteran was diagnosed as having diabetes is dated in March 2002.  Therefore, it cannot be service connected via the chronicity presumption, as he separated from service in 1998.  38 C.F.R. §§ 3.307, 3.303(b). 

In addition, there is no medical evidence linking the Veteran's diabetes mellitus to service.  The Veteran did not claim that he had diabetes or symptoms of diabetes during service.  He was diagnosed as having diabetes more than three years after his separation from service.  There is no competent medical evidence of record indicating that his diabetes had its onset during service or is related to any incident of service, to include any environmental exposures in the Persian Gulf.  Neither the Veteran nor the Appellant explained how diabetes was related to service, but the fact that a claim was filed will be construed as a lay statement asserting a relationship between diabetes and service.  As neither of them have been shown to have the training or expertise to competently form such an opinion, the Board finds that service connection is not warranted.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  


Hair loss

The Veteran reported to the December 2009 VA examiner that his hair began thinning and graying approximately 3 to 4 years preceding the examination.  He also reported that he thought his hair loss was hereditary, and only claimed it because someone told him that he should.  The examination revealed no obvious hair loss, and no areas of scarring on the scalp.  The Veteran's hair was normally distributed for a man of his age at that time.  The examiner indicated that the Veteran's treatment records did not show pathology or diagnosis regarding hair loss, and he found no pathology to render a diagnosis during the examination.  Hair loss was not found to have become a symptom following the December 2009 VA examination, nor was the Veteran later diagnosed with a disability manifested by hair loss.  

The Board acknowledges the Veteran's subjective complaints of hair loss.  He is competent to describe hair loss.  However, the objective findings reported at the time of the December 2009 VA examination are found to be more probative as to the matter of whether the Veteran had any hair loss.  The examiner specifically reported that there was no obvious hair loss and no areas of scarring on the scalp, and that the Veteran's hair was normally distributed for a man of his age.  The examiner concluded that there was no pathology noted or alopecia.  He further stated that there were no diseases noted that could be identified as undiagnosed illness secondary to Gulf War exposures.  Accordingly, the Veteran's statements concerning the presence of hair loss are not found to be credible.  He was not diagnosed as having a disability manifested by hair loss, and there are no objective indications of chronic disability.  Accordingly, as there is no diagnosed disability manifested by hair loss or symptoms of an undiagnosed disability, service connection for hair loss is denied.  38 C.F.R. §§ 3.303(a), 3.317.


Lung disability

In December 2002, the Veteran complained of nocturnal tightness in the chest and shortness of breath, but denied having any smothering spells.  A pulmonary function test in January 2003 was within normal limits.  In May 2003, March 2004, and March 2006, his lungs were clear.  His private physician documented normal lungs from December 2007 through July 2008, with no complaints of shortness of breath, wheezing or pain noted.  An October 2009 pulmonary function test showed mild restrictive deterioration in the lungs and reduced diffusion capacity, but no diagnosis was made. In November 2009, he had pneumonia.  At the December 2009 VA examination, the Veteran reported experiencing shortness of breath when climbing stairs or hills for about four years.  He denied shortness of breath while resting, or having a cough, or hemoptysis.  During the examination, his lungs were clear to auscultation and percussion.  The December 2009 examiner indicated there was no pathology from the records or the examination to form a diagnosis of a chronic disability, and that his lungs were not exhibiting chronic symptoms of an undiagnosed illness.  

Neither the Veteran nor the Appellant have ever alleged a particular disability, and indeed, there has been no diagnosis of a current lung disorder.  However, there were objective indications of chronic disability, namely, the pulmonary function test in October 2009 that showed mild restrictive deterioration in the lungs and reduced diffusion capacity.  This finding was not attributed to a known clinical diagnosis.  Accordingly, service connection for a lung disorder due to an undiagnosed illness is warranted.  38 C.F.R. § 3.317.


Joint/muscle pain

The Veteran asserted that his joint and muscle symptoms were due to undiagnosed illness as a result of service in the Persian Gulf.  

The record reflects he complained about various joint and muscle aches and pains over the years, including in his feet, knees, and back.  In December 2002, he stated that he injured his back and right rotator cuff in 1999 when he was pulling a transmission out of a car.  He also stated that he had a left great toe fracture when a steal beam hit him in 2002.  He gave a history of a left ankle fracture and right rotator cuff injury in service.  The examiner noted that there was some edema and erythema of the first MTP joint of the left foot.  The remainder of the musculoskeletal examination was normal.  The Veteran he was diagnosed as having traumatic arthritis; however, the examiner noted that in looking at his foot, he may need to rule out gout.  In May 2003, the Veteran stated that he hurt his back on the job recently.  He was diagnosed as having traumatic arthritis with acute low back strain.

At the December 2009 VA examination, the Veteran specifically complained of his knee joints and indicated that there were no other muscle pains that he was claiming.  On examination, there was normal range of motion in all joints and no strength deficits.  His knees were X-rayed and found to be normal.  X-rays showed degenerative changes of the thoracic spine.  The examiner noted there was no pathology to make a diagnosis or to find symptoms of an undiagnosed illness.  However, crepitus of the knees was shown on examination.



With respect to his muscles, the Veteran stated that the only thing that hurt him was his knees and that he did not have any other muscle aches.  The examiner recorded that the Veteran stated that he did not have any muscle aches and that no pathology was noted.  There was no diagnosis of a muscle disorder nor any objective indications of a muscle disorder.  Accordingly, service connection for a muscle disorder is not warranted.  38 C.F.R. §§ 3.303, 3.317.

The Veteran was not diagnosed as having a knee disorder during the pendency of the appeal.  However, there were objective indications of chronic disability, namely, crepitus, at the time of the December 2009 VA examination.  This finding was not attributed to a known clinical diagnosis.  Accordingly, service connection for crepitus of the knees due to an undiagnosed illness is warranted.  38 C.F.R. § 3.317.

In addition, the Veteran stated that he injured his back in 1999 when he was pulling a transmission out of a car.  He did work as a mechanic during service, so although he said that the injury occurred in 1999, it appears that he misstated the date.  X-rays in December 2009 revealed degenerative changes of the thoracic spine.  His arthritis has also been described as "traumatic."  Therefore, resolving doubt in the appellant's favor, the Board finds that service connection for arthritis of the thoracic spine is warranted.


Memory loss

The Veteran was not diagnosed as having a memory disorder, such as dementia or amnesia, during the pendency of the appeal.  However, there were objective findings of memory loss.  Specifically, a September 2010 evaluation conducted in conjunction with the Veteran's claim for Social Security disability benefits showed a markedly deficient recent memory.  He was diagnosed as having PTSD at that time.  As the Veteran's symptoms of memory loss were attributed to his known clinical diagnosis of PTSD, service connection for memory problems as due to an undiagnosed illness is not warranted.  38 C.F.R. § 3.317.  There was no diagnosis of an independent memory disorder, and as noted above, service connection for PTSD has been granted.  Accordingly, service connection for a memory disorder on a direct basis is denied.  38 C.F.R. § 3.313.  


Liver damage

Elevated liver function tests were first noted in December 2002.  The Veteran was diagnosed with cirrhosis prior to his death, in or around 2006.  During the December 2009 VA examination, he reported having had a history of alcohol abuse, but denied drinking in a number of years.  The examiner attributed the Veteran's cirrhosis to his heavy drinking, and not to any incident in service.  His VA physicians also attributed cirrhosis to alcohol abuse, and there is no other evidence that it is related to service.  

As the Veteran's liver damage was attributed to a known clinical diagnosis, i.e., cirrhosis, service connection as due to an undiagnosed illness is not warranted.  Further, the Veteran and the appellant are not shown to have the training or expertise to competently opine that his liver damage is due to any incident of service to include environmental exposures, asbestos exposure, and/or any other in-service incident.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Accordingly, the preponderance of the evidence is against the claim and service connection for 
liver damage is denied.    

ORDER

Service connection for PTSD is granted.

Service connection for hearing loss is denied.

Service connection for a disability manifested by hair loss, to include as due to undiagnosed illness, is denied.  

Service connection for a lung disability, mild restrictive deterioration and reduced diffusion capacity, as due to undiagnosed illness, is granted.

Service connection for a bilateral knee disability, crepitus, as due to undiagnosed illness, is granted.

Service connection for degenerative joint disease of the thoracic spine is granted.

Service connection for a disability manifested by memory loss, to include as due to undiagnosed illness, is denied.

Service connection for type II diabetes mellitus is denied.

Service connection for a liver disorder, to include as due to undiagnosed illness, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


